Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,109,954 (“Shimizu”).
Regarding claim 1, Shimizu discloses a connector, comprising:
a connector body (20) including a guide portion (43); and
a lever (50) including a guide receiving portion (73) for contacting the guide portion (73 contacts at least portion 44), the lever being operated to connect the connector to a mating connector (2),
wherein:
the lever is rotatable about a rotary shaft (25) with respect to the connector body (see Figs 8A – 8B) to a guide start position where guide by the guide portion is started (position of Fig. 8A) and a guide end position (Fig. 8B) where the guide by the guide portion is ended,
at least one of the guide portion and the guide receiving portion arcuately extends with the rotary shaft as a center (43 is arcuate with 25 as center, see Fig. 8A and col. 6, lns. 34 – 36), and
the guide receiving portion contacts the guide portion with a larger contact pressure when the lever is at the guide end position than when the lever is at the guide start position (a locking surface 44 is at the end position and 73 rubs against 44, see Fig. 8B and col. 6, lns. 36 – 55).
Regarding claim 2, Shimizu discloses wherein one of the guide portion and the guide receiving portion has a first guide surface in contact with or facing the other at the guide start position (an inner most arcuate surface of 43 which faces 73), a second guide surface (the angled face of 44) arranged at a position more away from the rotary shaft than the first guide surface (the angled face is position radially outwardly from the innermost arcuate surface) and in contact with the other at the guide end position (44 contacts 73 at the guide end), and a third guide surface obliquely connected to the first and second guide surfaces (the flat edge surface at the leading end of 44, which extends across the arcuate gap and thus is obliquely connected to the arcuate surfaces, and from which the angle surface of 44 extends) .

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose or suggest the claimed connector, including a connector body and a lever, and wherein the one of the guide portion and the guide receiving portion includes a projection on the second guide surface, the other includes a recess to be fit to the projection at the guide end position, and the recess is in contact with the projection on both sides in a rotating direction of the lever when viewed from a direction parallel to an axis of the rotary shaft, along with the remaining elements of the claim.
Regarding Claim 4, the prior art does not disclose or suggest the claimed connector, including a connector body and a lever, and wherein the connector body includes a locking portion, the lever includes a lock receiving portion lockable to the locking portion, and the locking portion and the lock receiving portion do not contact each other and are arranged to face each other in a rotating direction of the lever when the lever is at the guide end position., along with the remaining elements of the claim.
Shimizu does not disclose a projection and recess as required by the claims. Furthermore, while Shimizu discloses locking portions, the locking portions are in contact with each other. Shinmi discloses a connector with lever and a guide portion with a projection 70, but no corresponding recess for the projection as required by the claims. Kritter discloses a connector and lever with a guiding portion where a greater force is experienced at the end position of the lever, but the guiding portion is not arcuate with a center on a rotary shaft.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833